Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose                        FILED
of establishing the defense of res                           Nov 26 2012, 8:46 am
judicata, collateral estoppel, or the law
of the case.                                                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEYS FOR APPELLANTS,                      ATTORNEYS FOR APPELLEE:
J.W. (Mother), B.W. (Father)
                                               REBECCA L. MOSES
CHRISTOPHER A. CAGE                            New Castle, Indiana
Anderson, Indiana
                                               ROBERT J. HENKE
JOHN T. WILSON                                 Indianapolis, Indiana
Anderson, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF    )
B.W. AND C.W. (Minor Children),     )
                                    )
J.W. (Mother) B.W. (Father),        )
                                    )
       Appellants-Respondents,      )
                                    )
              vs.                   )               No. 33A04-1206-JT-289
                                    )
INDIANA DEPARTMENT OF               )
CHILD SERVICES,                     )
                                    )
       Appellee-Petitioner.         )


                       APPEAL FROM THE HENRY CIRCUIT COURT
                            The Honorable Mary G. Willis, Judge
                        Cause No. 33C01-1202-JT-3, 33C01-1202-JT-4
                                     November 26, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       J.W. (“Mother”) and B.W. (“Father”) appeal the termination of their parental

rights. We affirm.

                                            Issue

       Mother and Father each raise one issue, which we restate as whether there is

sufficient evidence to support the termination of their parental rights.

                                           Facts

       C.S.W. and B.J.W. were born on September 18, 2010. The Department of Child

Services (“DCS”) became involved with the family soon after the children’s birth

because the hospital staff was concerned about the parents’ possible drug impairment. In

October 2010, Mother and Father, who lived in New Castle, entered into an informal

adjustment with DCS. The informal adjustment concluded in April 2011.

       In May 2011, a child in need of services (“CHINS”) petition was filed alleging

that the parents had been involved in an incident of domestic violence, that they were

abusing medications and drugs, that Mother was admitted for treatment of suicidal

thoughts, and that they had sought protective orders against one another but eventually

indicated they wanted to stay together and dismiss the protective orders. In June 2011,

the children were removed from the home when Father, while on bath salts, was found

walking around in the rain wearing only his underwear and carrying a hammer. When


                                              2
the DCS family case manager went to the home, Mother was impaired and suggested she

and Father and been involved in a domestic altercation. The house was in disarray, and

C.S.W. had a bump below her eye that was later determined to be a birthmark.

          During the CHINS proceeding, Mother and Father participated in some services

but did not successfully complete treatment to address their substance abuse or mental

health issues. In October 2011, the couple moved to Muncie. On February 29, 2012,

DCS filed petitions to terminate the parent-child relationships. After a hearing, the trial

court granted the petition. In its order terminating the parent-child relationship, the trial

court found in part:1

                  b.       There is a reasonable probability that:

                           (1)     the conditions that resulted in the child’s
                                   removal or the reasons for the placement
                                   outside the parent’s home will not be remedied
                                   in that:

                                   a.      The father self reported to Emily
                                           McCall,    addictions    counselor,   a
                                           substance abuse history dating back to
                                           2002 which included use of alcohol,
                                           marijuana,     cocaine,     intravenous
                                           morphine and bath salts.

                                   b.      The mother self reported to Emily
                                           McCall,     addictions    counselor,  a
                                           substance abuse history dating back to
                                           the age of thirteen (13) which included
                                           use of marijuana, cocaine, Percocet,
                                           intravenous oxycontin, hallucinogens
                                           and intravenous bath salts.



1
    These findings specifically relate to B.J.W. The findings relating to C.S.W. are substantially similar.
                                                       3
c.   Neither mother nor father successfully
     completed substance abuse treatment or
     relapse prevention despite two prior
     referrals in the underlying Child in Need
     of Services case.

d.   The father self reported a history of
     mental health concerns including bipolar
     disorder and anxiety.

e.   The mother self reported a history of
     mental health concerns including bipolar
     disorder, panic disorder and depression.

f.   The Father was hospitalized for
     treatment of suicidal ideation and use of
     bath salts in October, 2011.

g.   The mother was hospitalized for
     treatment of suicidal ideation on multiple
     occasions in October, 2011.

h.   Neither mother nor father successfully
     completed individual and/or family
     counseling to address mental health
     concerns in New Castle or Muncie as
     referred in the underlying Child in Need
     of Services case.

i.   The parents have a history of domestic
     discord and violence and demonstrated a
     lack of insight into the danger of this
     volatile relationship by failing to abide
     by protective orders and Department of
     Child Services safety plans. Father had
     an arrest for domestic violence and
     invasion of privacy. Mother suffered a
     fractured foot due to domestic violence.

j.   Mother and father failed to satisfactorily
     complete counseling to address domestic
     violence concerns.


              4
     and

     (2)    continuation of the parent-child relationship
            poses a threat to the well-being of the child in
            that:

            a.     Mother and father have               lengthy
                   substance abuse histories.

            b.     Mother and father have self reported
                   mental illness.

            c.     Mother and father have a volatile
                   relationship which includes incidents of
                   domestic violence.

            d.     Mother and father have failed to
                   complete services or to satisfactorily
                   remedy issues of substance abuse,
                   domestic violence and mental health
                   concerns.

c.   Termination is in the best interest of the child in that:

     1.     The child has been removed from the care of his
            mother and father for ten (10) months, which
            represents one half of the child’s lifetime.

     2.     CASA Susan Stamper believes termination is in
            the child’s best interests.

     3.     The Department of Child Services believes
            termination is in the child’s best interests.

     4.     Mother and father have failed to complete
            services or to satisfactorily remedy issues of
            substance abuse, domestic violence and mental
            health concerns.

d.   The Department of Child Services, Henry County local
     office, has a satisfactory plan for the care and
     treatment of the child, which is adoption.


                              5
Father’s App. pp. 54-56. Mother and Father now appeal.

                                          Analysis

       Mother and Father argue there is not sufficient evidence to support the termination

of their parental rights. “When reviewing the termination of parental rights, we do not

reweigh the evidence or judge witness credibility.” In re I.A., 934 N.E.2d 1127, 1132

(Ind. 2010). We consider only the evidence and reasonable inferences most favorable to

the judgment. Id. “We must also give ‘due regard’ to the trial court’s unique opportunity

to judge the credibility of the witnesses.” Id. (quoting Indiana Trial Rule 52(A)). Where

a trial court enters findings of fact and conclusions thereon, as the trial court did here, we

apply a two-tiered standard of review. Id. “First, we determine whether the evidence

supports the findings, and second we determine whether the findings support the

judgment.” Id. We will set aside the trial court’s judgment only if it is clearly erroneous,

which occurs if the findings do not support the trial court’s conclusions or the

conclusions do not support the judgment. Id.

       A petition to terminate a parent-child relationship must allege:

              (A) that one (1) of the following is true:

                     (i) The child has been removed from the parent for at
                     least six (6) months under a dispositional decree.

                     (ii) A court has entered a finding under IC 31-34-21-
                     5.6 that reasonable efforts for family preservation or
                     reunification are not required, including a description
                     of the court’s finding, the date of the finding, and the
                     manner in which the finding was made.

                     (iii) The child has been removed from the parent and
                     has been under the supervision of a county office of

                                              6
                     family and children or probation department for at
                     least fifteen (15) months of the most recent twenty-two
                     (22) months, beginning with the date the child is
                     removed from the home as a result of the child being
                     alleged to be a child in need of services or a delinquent
                     child;

              (B) that one (1) of the following is true:

                     (i) There is a reasonable probability that the conditions
                     that resulted in the child’s removal or the reasons for
                     placement outside the home of the parents will not be
                     remedied.

                     (ii) There is a reasonable probability that the
                     continuation of the parent-child relationship poses a
                     threat to the well-being of the child.

                     (iii) The child has, on two (2) separate occasions, been
                     adjudicated a child in need of services;

              (C) that termination is in the best interests of the child; and

              (D) that there is a satisfactory plan for the care and treatment
              of the child.

Ind. Code § 31-35-2-4(b)(2). DCS has the burden of proving these allegations by clear

and convincing evidence. I.A., 934 N.E.2d at 1133.

                                         I. Mother

       Without directing us to which conclusions she is specifically challenging, Mother

claims “[t]here is no nexus between the trial courts [sic] finding and the need to terminate

the relationship. Put another way, termination was not a necessary conclusion to be

reached by the evidence.” Mother’s Br. p. 11. Mother argues that she had participated in

services and made progress while participating. Mother also suggests that, given her

participation, it was premature to petition to terminate her parental rights and that DCS

                                              7
failed to present evidence of the parents’ home, their fitness, or their employment status

at the time of the termination hearing.

        Mother correctly points out that, in determining whether the conditions that led to

a child’s removal will not be remedied, the trial court must judge a parent’s fitness to care

for his or her child at the time of the termination hearing and take into consideration any

evidence of changed conditions. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

“However, the trial court must also ‘evaluate the parent’s habitual patterns of conduct to

determine the probability of future neglect or deprivation of the child.’” Id. (quoting In

re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied). The trial court may

consider services offered by the DCS and the parent’s response to those services. Id.

DCS is not required to rule out all possibilities of change, but only needs to establish that

there is a reasonable probability the parent’s behavior will not change. Id.

        Here, the trial court was presented with evidence that, at the time of the hearing,

Mother and Father had obtained housing in Plainfield, Father was working full-time, they

appeared to be sober, and the children were safe in a foster home. The trial court was

also presented with evidence that DCS first became involved with the family in

September 2010, and that although Mother participated in services, she did not

successfully complete services provided to her. Carly Lawson, a family case manager,

testified about continuing concerns related to both parents’ mental health issues,

including their suicidal ideations and multiple hospitalizations, and their substance abuse

issues. Evidence of domestic disputes between Mother and Father was presented to the

trial court.

                                             8
        Mother’s challenge to the sufficiency of the evidence is a request to weigh the

evidence, which we cannot do. See I.A., 934 N.E.2d at 1132. The clear and convincing

evidence of Mother’s ongoing mental health and substance abuse issues as well as the

incidents of domestic disputes is sufficient evidence to support the termination of her

parental rights.

                                               II. Father

                               A. Conditions Resulting in Removal

        Father argues that the trial court erroneously concluded that the conditions

resulting in the children’s removal would not be remedied.2                     Father asserts that he

substantially complied with DCS’s recommendations and that he was cooperative and

making progress in his verbal communications with Mother and his parenting skills

training. Father claims that he has taken advantage of the services provided by DCS and

that his situation had improved at the time of the hearing.

        Although there was evidence that Father participated in services and had been

cooperative at times, there was also evidence that he threatened to kill his caseworker and

that Father did not successfully complete treatment for his mental health or substance

abuse issues. To the extent Father argues otherwise, he is asking us to reweigh the

evidence, which we cannot do. See I.A., 934 N.E.2d at 1132.


2
  Father also asserts that the evidence does not support the conclusion that the continuation of the parent-
child relationship poses a threat to the children’s well-being. The current version of the statute required
DCS to allege and prove only one of the three factors listed in Indiana Code Section 31-35-2-4(b)(2)(A).
See also Bester v. Lake County Office of Family and Children, 839 N.E.2d 143, 148 n.5 (Ind. 2005)
(observing that under the prior version of the statute, DCS was required to prove either of the two factors,
not both). Thus, we only need to address whether there is a reasonable probability that the conditions that
resulted in the children’s removal will not be remedied.
                                                     9
                                      B. Best Interests

       Father also argues that the evidence does not establish that the termination of the

parent-child relationship is in the children’s best interests.        Contrary to Father’s

argument, Lawson testified that termination was in the children’s best interests because

Mother and Father had not completed services. She explained that termination was

necessary to provide the children with a permanent home that is “safe and stable, free of

substance abuse and domestic violence.” Tr. p. 191. Similarly, the CASA reported that

the children:

                are thriving in a pre-adoptive home that embraces the
                maternal grandparents and encourages a relationship of
                blended family. These are very young children who deserve a
                stable and safe home free of substance abuse and domestic
                violence. It is in their best interest for the parent child
                relationship to be terminated.

Father’s App. p. 53. This evidence, combined with evidence of substance abuse, mental

health issues, and domestic discord, is clear and convincing evidence that termination of

the parent-child relationship is in the children’s best interests.

                                    C. Satisfactory Plan

       Father also asserts DCS’s plan for adoption “is nothing more than a statement to

the effect, and there is no guarantee that that will take place or that the children will even

remain together.” Father’s Br. pp. 20-21. For a plan to be “satisfactory,” it need not be

detailed, so long as it offers a general sense of the direction in which the child will be

going after the parent-child relationship is terminated. See Lang v. Starke County Office

of Family and Children, 861 N.E.2d 366, 374 (Ind. Ct. App. 2007), trans. denied.


                                              10
Adoption is generally considered to be a satisfactory plan under the termination of

parental rights statute. See In re B.M., 913 N.E.2d 1283, 1287 (Ind. Ct. App. 2009).

      DCS offered evidence that the plan for the children was adoption and that a pre-

adoptive home had been identified. This is clear and convincing evidence supporting the

trial court’s conclusion that DCS has an adequate plan for the children’s care and

treatment.

                                       Conclusion

      There is clear and convincing evidence to support the termination of Mother’s and

Father’s parental rights. We affirm.

      Affirmed.

VAIDIK, J., and MATHIAS, J., concur.




                                           11